             Case 3:21-cv-00093-BJD-JBT Document 10 Filed 02/03/21 Page 1 of 1 PageID 258

 Attorney or Party without Attorney:                                                                                    For Court Use Only
 Sarah N Westcot, Esq.
 BURSOR & FISHER, P.A.
 701 BRICKELL AVENUE SUITE 1420
 MIAMI, FL 33131
   Telephone No: 305-330-5512

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 USDC Middle District of Florida
     Plaintiff:   TYLER TOOMEY, on behalf of himself and all others similarly situated
 Defendant:       RIPPLE LABS, INC., XRP II, LLC, and BRADLEY GARLINGHOUSE

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:         Case Number:
                                                                                                           3:21-cv-00093-BJD-JBT


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action; First Amended Class Action Complaint; Order

3.    a.    Party served:      Ripple Labs Inc.
      b.    Person served:     Oswald Fenner , authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       315 Montgomery St 2nd Floor, San Francisco, CA 94104

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Jan 29 2021 (2) at: 11:50 AM

6. Person Who Served Papers:
   a. Andy Esquer (2013-0001009, San Francisco)                                                      d. The Fee for Service was:
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                02/01/2021
                                                                                    (Date)                                  (Signature)




                                                                     PROOF OF                                                                5301465
                                                                      SERVICE                                                                (339232)
